Citation Nr: 1003136	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  04-43 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a back disability has been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION


The Veteran served on active duty from November 1950 to 
January 1951.

The Board of Veterans' Appeals (Board) previously denied the 
Veteran's petition to reopen his claim for service connection 
for a back disability in a May 2002 decision.

The present matter comes before the Board on appeal from an 
October 2003 rating decision in which the RO declined to 
reopen the Veteran's claim for service connection for a back 
disability.  In April 2004, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in November 2004, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in November 2004.

In September 2006, a Deputy Vice-Chairman of the Board 
granted the Veteran's motion to advance this appeal on the 
Board's docket, pursuant to the provisions of 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).

In October 2006, the Board remanded this matter to the RO 
(via the Appeals Management Center (AMC), in Washington, 
D.C.) for further action, to include sending the Veteran 
proper notice under the VCAA.  After accomplishing the 
requested action, the RO/AMC continued the denial of the 
claim on appeal (as reflected in an August 2007 supplemental 
SOC (SSOC)) and returned this matter to the Board for further 
appellate consideration.

In a November 2007 decision, the Board denied the request to 
reopen.  The Veteran appealed the November 2007 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2008, the Court granted the 
parties' Joint Motion for Remand, vacating the Board's 
decision, and remanding the claim to the Board for further 
proceedings consistent with the Joint Motion.

For the reason expressed below, the matter on appeal is, 
again, being remanded to the RO, via the AMC..  VA will 
notify the Veteran when further action, on his part, is 
required. 


REMAND

In light of points raised in the parties' Joint Motion for 
Remand, the Board finds that further RO action on the claim 
on appeal is warranted.

In the Joint Motion , the parties observed that when a 
Veteran desires to reopen a previously disallowed claim, VA 
must provide notice to the Veteran of the reasons for the 
denial in the previous decision and describe what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  See Joint Motion, at 2; 
Kent v. Nicholson, 20 Vet.App. 1, 10 (2006).

In this case, the most recent prior denial of the Veteran's 
claim was a May 2002 Board decision.  In this decision, the 
Board found that the new evidence submitted by the Veteran 
was not material in that it did not tend to prove that the 
Veteran had a current back disability that was related to 
service.  

In connection with the Veteran's current petition to reopen 
his claim, the RO issued a notice letter in November 2006.  
In this letter, the Veteran was informed that his claim was 
previously denied because the evidence submitted did not show 
that his back condition occurred during service (emphasis 
added).  In the Joint Motion, the parties observed that his 
claim had been previously denied because there was no 
evidence that the Veteran had a current back disability that 
was related to service.  See Joint Motion, at 2.  Thus, the 
Veteran's has not received proper notice consistent with 
Kent. 

Therefore, the RO should, through VCAA-compliant notice, give 
the Veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal.  In its letter, 
the RO should give the Veteran  notice of the reasons for the 
prior denial, as well as what evidence is needed to 
substantiate that element or elements required to establish 
service connection that was/were found insufficient in the 
previous denial, consistent with Kent.  The RO's notice 
letter to the Veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should, through VCAA-compliant 
notice to the Veteran and his 
representative, request that the Veteran 
provide information and, if necessary, 
authorization, to enable VA to obtain any 
additional records pertaining to the 
matter on appeal that are not currently 
of record.

The letter must explain what type of 
evidence is needed to reopen the claim 
for service connection, as well as what 
is needed to establish the underlying 
claim for service connection.  The RO 
should specifically and precisely address 
the element(s) required to establish 
service connection that was/were found 
insufficient in the previous denial of 
the claim, as required by the Kent 
decision (cited to above).  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional action deemed 
warranted, the RO should readjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  The RO is 
reminded that this appeal has been advanced on the Board's 
docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

